Filed:   December 3, 1999

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 99-4206
                             (CR-98-133)



United States of America,

                                                 Plaintiff - Appellee,

           versus


Thomas Lee Midgett, III,

                                                Defendant - Appellant.



                              O R D E R



     The court amends its opinion filed November 30, 1999, as

follows:

     On the cover sheet, section 7, line 1 -- the spelling of

counsel’s name is corrected to “James Ashford Metcalfe.”

                                          For the Court - By Direction



                                           /s/ Patricia S. Connor
                                                    Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 99-4206

THOMAS LEE MIDGETT, III,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Jerome B. Friedman, District Judge.
(CR-98-133)

Argued: September 24, 1999

Decided: November 30, 1999

Before WILKINS and TRAXLER, Circuit Judges, and SEYMOUR,
United States District Judge for the District of South Carolina,
sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge Wilkins and Judge Seymour joined.

_________________________________________________________________

COUNSEL

ARGUED: Robert Bryan Rigney, PROTOGYROU & RIGNEY,
P.L.C., Norfolk, Virginia, for Appellant. James Ashford Metcalfe,
Assistant United States Attorney, Norfolk, Virginia, for Appellee. ON
BRIEF: Helen F. Fahey, United States Attorney, Norfolk, Virginia,
for Appellee.

_________________________________________________________________
OPINION

TRAXLER, Circuit Judge:

Thomas Lee Midgett, III ("Midgett") entered a conditional guilty
plea to possession of a firearm by a person previously committed to
a mental institution, see 18 U.S.C.A. § 922(g)(4) (West Supp. 1999),
and was sentenced to thirty-three months imprisonment. He appeals,
contending that his previous confinement was not the result of a
"commitment" as contemplated by section 922(g)(4). We affirm.

I.

The facts are undisputed. In 1996, Midgett was charged in the Gen-
eral District Court of Henrico County, Virginia, with breaking and
entering. Because Midgett appeared to be suffering from mental prob-
lems, the court appointed a physician to perform a psychological eval-
uation on Midgett to determine his mental competence to stand trial
and his sanity at the time of the offense. After examining Midgett
over an extended period of time at the jail, the physician reached
these conclusions:

           It is my opinion that this man is probably suffering from a
           Delusional Disorder or even a Paranoid Schizophrenic for-
           mulation based on his altered concept of reality. It would be
           my opinion that he is suffering from an incapacitating men-
           tal illness which makes it impossible for him to understand
           the proceedings against him and is unable to cooperate in his
           own defense. Therefore, he is in definite need of treatment
           which would require his hospitalization in a Psychiatric
           facility in view of his incompetence at the present time. It
           is my opinion furthermore that at the time of the offense
           with which he is charged that he was suffering from a sig-
           nificant mental disease which rendered him insane at the
           time and that because of this, further evaluation including
           treatment in a psychiatric facility is indicated at this time.

J.A. 28.

                     2
After reviewing the statement of the physician and having heard
evidence, the state court made the following factual findings: (i) Mid-
gett was substantially unable to understand the proceeding against
him, (ii) Midgett was unable to assist in the preparation of a defense,
and (iii) Midgett needed inpatient hospital care due to his mental ill-
ness and to restore him to mental competency. Based upon these find-
ings, and with the consent of both Midgett's attorney and the attorney
for the Commonwealth, the state court issued an order committing
Midgett to the custody of the Central State Hospital for mental health
treatment. See Va. Code Ann. § 19.2-169.2 (Michie 1995). Pursuant
to this order, Midgett was confined at Central State Hospital for two
months. The staff psychiatrist there reached this conclusion:

          The defendant remains delusional, with resulting impair-
          ment in his understanding of the pending legal proceedings
          and his ability [to] assist his attorney in his defense. He is
          not considered to be competent to stand trial at this point in
          time. Furthermore, in spite of continued psychiatric care and
          treatment with psychotropic medication, he is not felt to be
          restorable to competency for the foreseeable future. He is
          not, however, considered to be dangerous to himself or oth-
          ers, and is capable of taking care of himself. In the event
          that the charges against the defendant are nol-prossed, the
          psychiatric treatment that he requires could be conducted on
          an outpatient basis through the Henrico Community Mental
          Health Services.

J.A. 20C. Apparently as a consequence of the psychiatrist's report, the
state prosecutor decided to nol pros the charges, and on January 22,
1997 Midgett was released for outpatient care.

In 1998, Midgett contacted the Secret Service in Virginia, claiming
to be the target of a conspiracy by the Masons.1 While the agents were
interviewing him at his residence, Midgett revealed that he had a
number of weapons there with him. Midgett was eventually arrested
_________________________________________________________________

1 Midgett also claimed to have been directed by government agents to
assassinate certain individuals and stated that the only reason he declined
to carry out the assassinations was because he had not received the
proper credentials.

                    3
and the firearms were seized pursuant to a search warrant. A federal
grand jury indicted Midgett on four counts of possession of a firearm
by a person previously committed to a mental institution. See 18
U.S.C.A. § 922(g)(4). After moving unsuccessfully before the district
court to dismiss the indictments on the ground that his admission to
Central State Hospital pursuant to the 1996 state court order was not
a "commitment" under section 922(g)(4), Midgett entered a condi-
tional guilty plea, reserving the right to appeal this issue.

II.

Section 922(g) prohibits a person from possessing a firearm if that
person "has been committed to a mental institution." 18 U.S.C.A.
§ 922(g), (g)(4). We review the district court's determination that
Midgett had been committed within the meaning of section 922(g)(4)
de novo. See United States v. Hall, 972 F.2d 67, 69 (4th Cir. 1992).
Midgett argues that his confinement to Central State Hospital for res-
toration to competency did not equate to a commitment to a mental
institution. Specifically, he asserts the statute contemplates only a
confinement resulting from the state's formal civil commitment pro-
cess. We believe the statute has a broader application.

Our analysis is guided by the general principle "that federal law
governs the application of Congressional statutes in the absence of
plain language to the contrary." Yanez-Popp v. INS, 998 F.2d 231,
236 (4th Cir. 1993); see NLRB v. Natural Gas Util. Dist., 402 U.S.
600, 603 (1971) ("[I]n the absence of a plain indication to the contrary
. . . it is to be assumed when Congress enacts a statute that it does not
intend to make its application dependent on state law.") (internal quo-
tation marks omitted). Since section 922(g) does not direct us to apply
Virginia law in determining whether a defendant has been "commit-
ted" under the statute, the question remains one of federal law. See,
e.g., United States v. Chamberlain, 159 F.3d 656, 658 (1st Cir. 1998);
United States v. Waters, 23 F.3d 29, 31 (2nd Cir. 1994).

The issue here is one of statutory interpretation, and we begin, as
always, with the language of the statutory text. See Faircloth v. Lundy
Packing Co., 91 F.3d 648, 653 (4th Cir. 1996). In the absence of a
definition from Congress, see Smith v. United States, 508 U.S. 223,
228 (1993), we accord words in a statute their "ordinary, contempo-

                    4
rary, common meaning." Walters v. Metropolitan Educ. Enter., Inc.,
519 U.S. 202, 207 (1997) (internal quotation marks omitted). Since
Congress has not defined the term "committed," we read it in light of
its common usage, having discerned no indication to the contrary. In
its broadest sense, to "commit" means "to place officially in confine-
ment or custody." American Heritage College Dictionary 280 (3d ed.
1997).

In this case, however, we are not called upon to decide the outer
parameters of the term because Midgett's confinement falls squarely
within any reasonable definition of "committed" as used in section
922(g)(4): (1) Midgett was examined by a competent mental health
practitioner; (2) he was represented by counsel; (3) factual findings
were made by a judge who heard evidence; (4) a conclusion was
reached by the judge that Midgett suffered from a mental illness to
such a degree that he was in need of inpatient hospital care; (5) a judi-
cial order was issued committing Midgett to a mental institution; and
(6) he was actually confined there. Under these particular circum-
stances, we have no hesitancy in finding that Midgett was committed
to a mental institution and that application of section 922(g)(4) is
proper.2

Midgett urges us to give controlling weight to the terminology Vir-
ginia has chosen to use in its mental health statutes. Generally speak-
ing, these statutes use the term "commitment" when referring to the
formal civil procedure for the involuntary confinement of mentally ill
persons, which may or may not be used in conjunction with the crimi-
nal process.3 See Va. Code Ann. § 37.1-63 to -70 (Michie 1995 &
Supp. 1999). Virginia law also employs the terms "hospitalization,"
see Va. Code Ann. § 19.2-169.1B (Michie 1995), "treatment," see Va.
Code Ann. § 19.2-169.2A (Michie 1995), and "admission," see Va.
Code Ann. § 19.2-169.3A (Michie Supp. 1999) when referring to
involuntary confinement. In interpreting section 922(g)(4), however,
we are not bound by the terminology of Virginia statutory law; rather,
_________________________________________________________________

2 We express no opinion as to other situations involving involuntary
admissions to mental institutions, but deal only with the case before us.

3 Virginia's use of the term "commitment" is not always limited to civil
commitment proceedings. See Va. Code Ann. §§ 19.2-169.6, 19.2-182.3
(Michie 1995).

                     5
we must look to the substance of the state procedure. See
Chamberlain, 159 F.3d at 663. And when we do, we cannot help but
conclude that Midgett's confinement was a commitment within the
meaning of the statute.4

We are confident that our interpretation of the term "commitment"
is consistent with federal policy relating to the possession of firearms
as contemplated in 18 U.S.C.A. § 922(g)(4). Given Midgett's proven
history of mental instability, he is undoubtedly in that class of persons
"who by reason of their status, Congress considered too dangerous to
possess guns." United States v. Dunford, 148 F.3d 385, 388-89 (4th
Cir. 1998).

Several of our sister circuits have reached similar conclusions in
interpreting the meaning of "committed" under section 922(g)(4). See
Chamberlain, 159 F.3d at 657; Waters, 23 F.3d at 36 (defendant was
"committed" within the meaning of § 922(g)(4) even without formal
commitment process or judicial order); United States v. Whiton, 48
F.3d 356, 358 (8th Cir. 1995) (defendant was "committed" for pur-
poses of § 922(g)(4) where following an evidentiary hearing, a state
court judge found defendant to be mentally ill and orally ordered him
"committed" to the hospital for temporary mental health services).

For the foregoing reasons, we conclude Midgett was "committed"
to a mental institution as envisioned by 18 U.S.C.A.§ 922(g)(4).
Accordingly, the judgment of the district court is affirmed.

AFFIRMED
_________________________________________________________________

4 Congress itself used the term "commit" when contemplating hospital-
ization and treatment under circumstances such as these where, after a
hearing, a judge finds the defendant mentally ill and incompetent to stand
trial. See 18 U.S.C.A. § 4241(d) (West 1985).




                     6